Title: From James Madison to Congress, 6 February 1817
From: Madison, James
To: Congress


        
          February 6th. 1817
          To the Senate and House of Representatives of the United States.
        
        On comparing the fourth section of the Act of Congress passed March 31st. 1814 providing for the indemnification of certain claimants of public

lands in the Missippi [sic] Territory, with the Articles of agreement and cession between the United States and State of Georgia, bearing date April 30th. 1802, it appears that the engagements entered into with the claimants interfere with the rights and interests secured to that State; I recommend to Congress, that provision be made by law for payments to the state of Georgia equal to the amount of Mississippi Stock which Shall be paid into the Treasury; until the Stipulated Sum of 1,250,000$. shall be compleated.
        
          James Madison
        
      